DETAILED ACTION
EXAMINER’S AMENDMENT / REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.  An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR §1.312.  To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee. 
Authorization for this Examiner’s amendment was given via a telephone call from applicant’s representative, Ms. Christina Huang, on 1/19/22. 

3.  Claim 39 is cancelled below in this Examiner’s amendment.  The remaining amended pending claims 21-38 and 40 are allowed over the prior art of record, and all previous claim objections and claim rejections are withdrawn. 
Regarding the withdrawn prior 101 rejection, in view of the pending amended claims and the January and October 2019 Patent Eligibility Guidance (PEG) concerning rejections under §35 USC §101, the 101 rejection is withdrawn and the pending claims are allowed since the instant claims recite sufficient additional features and/or elements that integrate the abstract idea that is recited by the claims into a practical application of the abstract idea. 

Claim 39 is cancelled by the examiner. 

5.  The following is an examiner’s statement of reasons for allowance over the prior art: 
The prior art of record does not appear to disclose, at a minimum, the following combination of certain features of independent claim 21 (where independent claim 40 includes substantially the features of claim 21): 
“starting the browser extension in response to receiving the user input; 
scanning the webpage, using the browser extension running on the mobile device, for vehicle information identifying one or more vehicles; 
generating a list of the vehicle information detected on the webpage by the browser extension; 
prompting the user to select at least one vehicle of the one or more vehicles identified by the vehicle information from the list of the detected vehicle information; and 
in response to receiving a user selection of at least one vehicle, automatically passing the vehicle information associated with the selected at least one vehicle from the browser extension to a program application running on the mobile device that is different from the browser application.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph W. King whose telephone number is (571) 270-5776.  The examiner can normally be reached Monday - Friday 8am – 4pm EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Namrata Boveja, can be reached at (571) 272-8105.  The examiner’s fax phone number is (571) 270-6776.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Examiner interviews are available via telephone, or via video conference using a USPTO supplied web-based collaboration tool.  To schedule an interview applicant may call the Examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about accessing the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (USA or CANADA) or (571) 272-1000. 

/JOSEPH W. KING/Primary Examiner, Art Unit 3696